                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

Karen Costlow,                           : Case No. 3:21-cv-43
                                         :
       Plaintiff,                        : District Judge Thomas M. Rose
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
Ohio Department of Rehabilitation        :
and Corrections, et al.,                 :
                                         :
       Defendants.


             NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendants Dayton Correctional Institution, Beverly

Clayton and Dr. Rosalind Moore filed a Motion to Dismiss on May 24, 2021. (Doc. #15).

You should receive a copy of the Motion directly from Defendants.

      Your response must be filed with the Court not later than June 17, 2021. If you fail

to file a timely response, Defendants’ Motion to Dismiss may be granted and your case

dismissed.

May 25, 2021                                  s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
